Case: 5:19-cv-00275-DCR Doc #: 1 Filed: 07/11/19 Page: 1 of 11 - Page ID#: 1




                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION AT LEXINGTON

LORI EHRLER                             :
300 Woodduck Lane
Georgetown, KY 40324                    :     CASE NO.

       Plaintiff                        :     JUDGE:

vs.                                     :     MAGISTRATE JUDGE:

LIFE INSURANCE COMPANY OF
NORTH AMERICA                           :
Cigna Legal
Attention: Donna Gaudet                 :
Incoming Legal Coordinator
900 Cottage Grove Rd., B6LPA            :
Hartford, CT 06152

                                        :     COMPLAINT
and
                                        :
GROUP LONG TERM DISABILITY
PLAN FOR EMPLOYEES OF TOYOTA :
MOTOR SALES, U.S.A., INC.
Plan Administrator               :
Toyota Motor Sales, U.S.A., Inc.
19001 S. Western Avenue, NC21    :
Torrance, CA 90501
                                 :

       Defendants                       :



       Now comes the Plaintiff, Lori Ehrler, by and through counsel, and for her

Complaint hereby states as follows:


                                       1
Case: 5:19-cv-00275-DCR Doc #: 1 Filed: 07/11/19 Page: 2 of 11 - Page ID#: 2




                             JURISDICTION AND VENUE

       1.      Jurisdiction of the Court is based upon the Employee Retirement Income

Security Act of 1974 (ERISA) and, in particular, 29 U.S.C. § 1132(e)(1) and 1132(f).

These statutory provisions give district courts jurisdiction to hear civil actions brought to

recover benefits due under the terms of Employee Welfare Benefit Plans. In this case,

the Plaintiff, Lori Ehrler, asserts a claim for group disability benefits available under a

long-term disability Plan provided for the employees of Toyota Motor Sales, U.S.A., Inc.

(hereinafter the “Plan”). The Plan and policy documents should be included in the

Administrative Record that Defendants file with this Court. This action is also brought

pursuant to 28 U.S.C. § 1331 which gives district court’s jurisdiction over actions that

arise under the laws of the United States.


       2.      The ERISA statute provides, at 29 U.S.C. § 1133, a mechanism for

administrative or internal appeal of benefit denials. Plaintiff has exhausted those avenues

of appeal.



                                    NATURE OF ACTION

       3.      Plaintiff, Lori Ehrler, seeks an award of disability benefits, including

disability income benefits pursuant to an Employee Welfare Benefit Plan providing group

disability benefits to employees of Toyota Motor Sales, U.S.A., Inc. This action is

brought pursuant to § 502(a)(1)(B) of ERISA, 29 U.S.C. § 1132(a)(1)(B). Plaintiff also

seeks to enforce the right to future benefits and demand that Defendants account for past

benefits and pay future benefits.

                                             2
Case: 5:19-cv-00275-DCR Doc #: 1 Filed: 07/11/19 Page: 3 of 11 - Page ID#: 3



                                   THE PARTIES

       4.     Plaintiff was an active employee under the Plan and eligible for benefits as

a qualified employee when her medical condition deteriorated, and she could no longer

work. Plaintiff is now disabled. Venue is proper in the Eastern District of Kentucky

because the agreement providing long-term disability benefits was breached in Scott

County, Georgetown, Kentucky.



       5.     At all times relevant hereto, the long-term disability plans constituted an

“Employee Welfare Benefit Plan” as defined by 29 U.S.C. § 1002(1). Plaintiff became

disabled while employed under the Plan and has coverage as a Plan participant as defined

by 29 U.S.C. § 1002(7).



       6.     The Plan’s “Claim Administration” is run by a Plan Fiduciary, which,

upon information and belief, is Life Insurance Company of North America, a CIGNA

company (hereinafter, "LINA"). The LINA insurance policy issued to Toyota Motor

Sales, U.S.A., Inc. was delivered in the State of California at the time of Plaintiff's

departure from work. Toyota Motor Sales, U.S.A., is now in the State of Texas.



                                 STATEMENT OF FACTS

       7.     Lori Ehrler was hired by Toyota Motor Sales, U.S.A., Inc. in May 1994

and worked as a Procurement Administrator, before having to leave work June 12, 2014.

By August 2017, Plaintiff had undergone ten surgeries: 1) wrist surgeries in 1994 and

June 2014; 2) sinus surgery in 1995; 2) ankle surgery in April 2015; 3) three bladder



                                           3
Case: 5:19-cv-00275-DCR Doc #: 1 Filed: 07/11/19 Page: 4 of 11 - Page ID#: 4



surgeries; 4) eye surgery in 2016; 5) surgery on her right elbow in September 2016; and

6) surgery on the left wrist in August 2017. Specific diagnoses impacting her ability to

work include but are not limited to: 1) lateral epicondylitis of the right elbow; 2) primary

osteoarthritis, left hand; 3) alternating esotropia with diplopia (double vision, crossing

eye); 4) tendinitis in the left wrist; and 5) interstitial cystitis.



        8.      The occupation of Procurement Administrator is classified as light in

physical demand and skilled with an SVP of 7.



        9.      Ms. Ehrler applied for short-term disability benefits upon her departure

from work. These benefits were approved and paid for the time period of June 12, 2014

through January 11, 2015.



        10.     Long-term disability benefits began on June 12, 2015 and were paid for

the inability to perform her "own occupation" until February 11, 2017. LINA denied the

remaining months of "own occupation" benefits by letter dated February 8, 2017.



        11.     Plaintiff retained your undersigned to prepare and submit an appeal to the

February 8, 2017, denial of benefits. Plaintiff's appeal was filed on October 5, 2017 and

included an Independent Medical Examination, a vocational opinion report and updated

medical records.




                                                  4
Case: 5:19-cv-00275-DCR Doc #: 1 Filed: 07/11/19 Page: 5 of 11 - Page ID#: 5



       12.     In response to Plaintiff's appeal, LINA overturned its previous denial of

"own occupation" benefits by letter dated December 29, 2017 and paid long-term

disability benefits through January 5, 2018.



       13.     The definition of disability for "any occupation" that Plaintiff must meet

under the Toyota Motor Sales, U.S.A., Inc. policy, is as follows: "...after Disability

Benefits have been payable for 24 months, he or she is unable to perform the material

duties of any occupation for which he or she may reasonably become qualified based on

education, training or experience, and solely due to Injury or Sickness, he or she is unable

to earn more than 80% of his or her Indexed Covered Earnings."



       14.     Plaintiff's salary at Toyota Motor Sales, U.S.A., Inc. was $94,095.16 per

year. 80% of this amount equals $75,276.13 per year, which is what Plaintiff would have

to be capable of earning before being determined not disabled.



       15.     During the appeal review for the "own occupation" benefits, LINA

requested a file review through vendor MES. MES hired Frank Polanco, M.D., a file

review physician, to provide an opinion contrary to disability. On December 28, 2017,

Dr. Polanco, without examination, provided restrictions and limitations that included

frequent walking, sitting and standing; occasional kneeling and crawling; occasional

lifting and carrying up to 15 pounds and push and pull up to 35 pounds; and full-time

work capacity is supported. According to LINA, these restrictions and limitations did not

support Plaintiff's ability to perform her "own occupation" but do support her ability to



                                               5
Case: 5:19-cv-00275-DCR Doc #: 1 Filed: 07/11/19 Page: 6 of 11 - Page ID#: 6



perform "any occupation." Dr. Polanco's report was the basis of LINA's January 5, 2018,

denial of "any occupation" benefits.



          16.   A Transferable Skills Analysis, using only Dr. Polanco's restrictions,

concluded that Plaintiff would be able to perform only two skilled, sedentary occupations

that would pay $75,000.00 per year.



          17.   Plaintiff filed an appeal to the January 5, 2018, denial of benefits on

August 3, 2018 which included updated medical records from multiple physicians and

case law condemning the biased and non-independent opinions of Dr. Polanco in ERISA

cases.



          18.   LINA redenied the claim based on another medical file review completed

by an Occupational Medicine physician who opined that Plaintiff would not be

functionally limited from January 5, 2018 to the current time. LINA issued its denial by

letter dated October 5, 2018.



          19.   This denial letter advised that Plaintiff had the option of filing a second

voluntary appeal or filing suit under 502(a) of ERISA. Plaintiff has chosen to file this

action.




                                             6
Case: 5:19-cv-00275-DCR Doc #: 1 Filed: 07/11/19 Page: 7 of 11 - Page ID#: 7



                        FIRST CAUSE OF ACTION
             CLAIM FOR BENEFITS UNDER 29 U.S.C. § 1132(a)(1)(B)

       20.     Plaintiff incorporates as if fully restated herein the allegations in

paragraphs 1 through 19 of the Complaint.



       21.     Defendant Plan and LINA failed to exercise the statutorily required duty

of care and prudence, failing to administer the Plan solely in the interests of the

participants and beneficiaries as required under 29 U.S.C. § 1104(a)(1), and by denying

the benefits to the Plaintiff contrary to the law and terms of the Plan. LINA and the Plan

have arbitrarily ignored and selectively reviewed documents Plaintiff has submitted and

has failed to provide a full and fair review.



       22.     Defendant LINA has an inherent “conflict of interest” as it has a dual role

as both evaluator and payor of benefit claims, which is to be considered as a factor in the

review of any benefit determination. The conflict of interest effected the decision to deny

benefits. The conflict allowed LINA an overreliance on non-examining physicians’

opinions. The conflict of interest caused LINA to disregard relevant evidence with no

explanation and totally or partially caused the denial of benefits without using a reasoned

process.



       23.     While Defendant LINA may have the authority to make claims

determinations under applicable law and the language of the Policy, LINA's

determinations as Plan Fiduciary are not entitled to deference and the review of any

benefits determination must be made de novo.

                                                7
Case: 5:19-cv-00275-DCR Doc #: 1 Filed: 07/11/19 Page: 8 of 11 - Page ID#: 8



       24.     LINA renews the Toyota Motor Sales, U.S.A., Inc. long-term disability

policy yearly. Toyota Motor Sales, U.S.A., Inc. moved from Torrance, California to

Plano, Texas in early 2017. The long-term disability policy prior to 2017 was delivered

in California which has a ban on discretionary language in insurance policies. See

California Insurance Code Section 10110.6. The statute is not preempted by ERISA.

Since 2017, the policy is renewed and delivered to Defendant in the State of Texas,

which is also has a ban on discretionary language. See 28 Tex. Admin Code 3.1201.

This statute is also not preempted by ERISA. See Curtis v. Metlife, Case No. 3:15-cv-

2328, (NDTX, May 4, 2016, Judge Jane Boyle).



       25.     As a full de novo review of this decision and the evidence in the claim file

is required by statute, this Court may not abrogate its duty to perform such a review. Any

failure to provide such a review would violate the US Constitution and deprive Plaintiff

of constitutional rights, including under Article III and the principles of separation of

powers, amongst others.



       26.     Plaintiff has established her disability pursuant to the terms of the plan and

should be awarded benefits under the de novo standard of review.



       27.     If the Court determines that an arbitrary and capricious standard of review

applies to this case rather than a de novo standard, LINA's denial of benefits must be

overturned due to the faulty evaluation, confusing methods and below market standards

employed by Hartford in the evaluation of evidence. Standards applicable under ERISA,



                                             8
Case: 5:19-cv-00275-DCR Doc #: 1 Filed: 07/11/19 Page: 9 of 11 - Page ID#: 9



including as enumerated by this Court, the Sixth Circuit Court of Appeals and the United

States Supreme Court have been violated by LINA and an examination of the record

reveals that LINA's decision to discontinue benefits is not the result of a reasoned process

and that it is, therefore, arbitrary and capricious.



        28.     LINA and the Plans have violated their duty to provide a full and fair

review of claimant’s evidence by engaging in the following acts: 1) Defendants have

ignored evidence supplied by Plaintiff which supports her disability; 2) Defendants relied

upon non-examining peer reviews that mischaracterized Plaintiff’s medical severity; 3)

Defendants have improperly relied upon conclusion based peer reviews which failed to

address the claimant’s actual limitations, which included pain, weakness, fatigue, and an

inability to persist; and 4) Defendants have engaged in a selective review of evidence

presented by the claimant.



        29.     Plaintiff has exhausted her administrative remedies and the Plan still

wrongfully denies benefits to which she is entitled.



        30.     ERISA requires that an Employee Welfare Benefit Plan be established

and maintained pursuant to a written instrument, 29 U.S.C. § 1192(a)(1).



        31.     The disability Plan under which the Plaintiff Lori Ehrler was a participant

at the time of her disability should be included in the Administrative record filed with this

Court as those documents set forth the sole criteria for benefits for the Plaintiff.



                                               9
Case: 5:19-cv-00275-DCR Doc #: 1 Filed: 07/11/19 Page: 10 of 11 - Page ID#: 10



        32.    ERISA provides that an Employee Benefit Welfare Plan shall be

 established and maintained pursuant to 29 U.S.C. § 1192(a)(1). Under the terms of this

 Plan documents, to be filed with the Administrative record, the termination of Plaintiff’s

 benefits was clearly unreasonable and without basis.



        33.    The Plan Administrator, the Plan and LINA failed to provide a full and

 fair review under 29 CFR 2560.503-1 thereby depriving Plaintiff of her due process. See

 29 CFR 2560.503-1(g)(1)(v)(A)&(B). The Code of Federal Regulations requires an

 adequate explanation of why the claimant’s evidence was insufficient to award benefits.

 Hartford offered no explanation of why claimant’s evidence was insufficient or why the

 evidence created by non-examining physicians was more reliable.



        34.    Plaintiff is entitled to benefits and benefits are due and owing to Plaintiff

 from Defendants in an amount not yet ascertainable. Plaintiff seeks the payment of these

 benefits under 29 U.S.C. § 1132(a)(1).



 WHEREFORE, Plaintiff, Lori Ehrler, prays for the following relief:

        A.     That the Court enter judgment in Plaintiff Ehrler’s favor and against the

               Defendants and that the Court order the Defendants to account and pay

               disability income benefits to Plaintiff Ehrler in an amount equal to the

               contractual amount of benefits to which Ehrler is entitled;

        B.     That the Court order the Defendants to pay Ehrler’s pre-judgment interest

               on all benefits that have accrued prior to the date of judgment and enter



                                            10
Case: 5:19-cv-00275-DCR Doc #: 1 Filed: 07/11/19 Page: 11 of 11 - Page ID#: 11



               judgment accordingly and that the Court reserve jurisdiction to enforce the

               equitable decree;

        C.     That the Court declare Lori Ehrler's rights under the ERISA Plan, the

               ERISA statute, and the applicable insurance laws and order the

               Defendants to continue paying Plaintiff Ehrler benefits until such time as

               the Court decides that she meets the policy conditions for discontinuance

               of benefits and this is perfected by an Order of this Court;

        D.     That the Court award the Plaintiff her attorney fees pursuant to 29 U.S.C.

               § 1132(g), after the filing of a Motion more fully establishing her

               entitlement to such fees; and

        E.     That Plaintiff recovers any and all other relief to which she may be

               entitled, as well as the costs of the suit.


 Dated this 11th day of July, 2019




                                       Respectfully submitted,

                                       /s/ Joseph P. McDonald


                                       Joseph P. McDonald (0055230)
                                       McDonald & McDonald Co., L.P.A.
                                       200 E. Spring Valley Rd, Suite A
                                       Dayton, OH 45458
                                       Tel: 937-428-9800
                                       Fax: 937-347-5441
                                       Email: joseph@mcdonaldandmcdonald.com
                                       Attorney for Plaintiff, Lori Ehrler



                                               11
